Exhibit 10.1

SERVICES AGREEMENT

BY AND BETWEEN

WESTMORELAND RESOURCES GP, LLC

AND

WESTMORELAND RESOURCE PARTNERS, LP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE 1 ENGAGEMENT AND RELATIONSHIP OF PARTIES

     3     

Section 1.1

 

Engagement of GP

     3     

Section 1.2

 

Relationship of the Parties

     3     

Section 1.3

 

Employee Secondment Agreement Predominates

     3   

ARTICLE 2 SERVICES AND REIMBURSEMENT

     3     

Section 2.1

 

Services

     3     

Section 2.2

 

Personnel

     4     

Section 2.3

 

Ownership of Property

     4     

Section 2.4

 

Reimbursement for Insurance

     4     

Section 2.5

 

Limitations on Reimbursement

     4   

ARTICLE 3 LIABILITY STANDARD AND INDEMNIFICATION

     4     

Section 3.1

 

Limitation of Liability

     4     

Section 3.2

 

Indemnification of GP

     5     

Section 3.3

 

Indemnification of WMLP

     5     

Section 3.4

 

Indemnification Demands

     5     

Section 3.5

 

Right to Contest and Defend Third Party claims

     5     

Section 3.6

 

Cooperation

     6     

Section 3.7

 

Right to Participate

     6     

Section 3.8

 

Payment of Damages

     6     

Section 3.9

 

Sole Remedy

     6   

ARTICLE 4 INSURANCE

     6     

Section 4.1

 

Insurance Obtained and Provided by GP

     6     

Section 4.2

 

Other Requirements

     7   

ARTICLE 5 MISCELLANEOUS

     7     

Section 5.1

 

Choice of Law; Submission to Jurisdiction

     7     

Section 5.2

 

Notice

     7     

Section 5.3

 

Entire Agreement

     7     

Section 5.4

 

Term

     7     

Section 5.5

 

Termination

     7     

Section 5.6

 

Effect of Waiver or Consent

     7     

Section 5.7

 

Amendment or Modification

     8     

Section 5.8

 

Assignment; Third Party Beneficiaries

     8     

Section 5.9

 

Counterparts

     8     

Section 5.10

 

Severability

     8     

Section 5.11

 

Gender, Parts, Articles and Sections

     8     

Section 5.12

 

Further Assurances

     8     

Section 5.13

 

Withholding or Granting of Consent

     8     

Section 5.14

 

Laws and Regulations

     8     

Section 5.15

 

Negation of Rights of Limited Partners, Assignees and Third Parties

     8     

Section 5.16

 

No Recourse Against Officers or Directors

     8     

Section 5.17

 

Construction

     8   



--------------------------------------------------------------------------------

SERVICES AGREEMENT

This SERVICES AGREEMENT (this “Agreement”) is effective as of January 1, 2015
(the “Effective Date”) by and between WESTMORELAND RESOURCES GP, LLC, a Delaware
limited liability company (“GP”), and WESTMORELAND RESOURCE PARTNERS, LP, a
Delaware limited partnership (“WMLP”). GP and WMLP are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, WMLP, GP and Oxford Mining Company LLC are subject to an Administrative
and Operational Services Agreement dated August 24, 2007 (the “Services
Agreement”), and desire to terminate the Services Agreement and replace it with
this Agreement;

WHEREAS, WMLP desires to engage GP, as an independent contractor, to provide
services to WMLP, and GP desires to be so engaged; and

WHEREAS, the services of GP are an integral part of and essential to the ability
of WMLP to generate the products and services that are the business of WMLP, and
by executing this Services Agreement WMLP undertakes to execute work that is
part of its trade, business, and occupation.

NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, WMLP
and GP hereby agree as follows:

DEFINITIONS

Unless the context otherwise requires, each defined term shall be equally
applicable both to the singular and the plural forms of the term so defined.
When used in this Agreement, the following terms have the following meanings
(other defined terms may be found elsewhere in this Agreement):

“Action” means any action, suit, arbitration, inquiry, proceeding,
investigation, condemnation, or audit by or before any court or other
Governmental Entity or any arbitrator or panel of arbitrators.

“Affiliate” means, a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that the Partnership Group, on the one hand, and GP and its Affiliates,
on the other hand, shall not be deemed to be Affiliates of each other for
purposes of this Agreement.

“Agreement” means this Services Agreement (including any schedules, exhibits or
attachments hereto) as amended, supplemented or otherwise modified from time to
time.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by Law to be closed.

“Cause” has the meaning given such term in the MLP Agreement.

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person; (ii) the dissolution or
liquidation of the Applicable Person; (iii) the consolidation or merger of the
Applicable Person with or into another Person pursuant to a transaction in which
the outstanding Voting Securities of the Applicable Person are changed into or
exchanged for cash, securities or other property, other than any such
transaction where (a) the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for Voting Securities of the surviving Person or
its parent and (b) the holders of the Voting Securities of the Applicable Person
immediately



--------------------------------------------------------------------------------

prior to such transaction own, directly or indirectly, not less than a majority
of the outstanding Voting Securities of the surviving Person or its parent
immediately after such transaction; and (iv) a “person” or “group” (within the
meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) being or becoming the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of more than 50% of all of the then outstanding Voting Securities of the
Applicable Person, except in a merger or consolidation which would not
constitute a Change of Control under clause (iii) above.

“Common Unit” has the meaning given such term in the MLP Agreement.

“Conflicts Committee” has the meaning given such term in the MLP Agreement.

“Effective Date” has the meaning given such term in the introduction to this
Agreement.

“Employee Secondment Agreement” means the Employee Secondment Agreement between
WMLP and GP dated as of the Effective Date.

“G&A Fixed Fee” means the amount set forth on Schedule A hereto, which amount
shall be increased annually by the percentage increase in the Consumer Price
Index - All Urban Consumers, U.S. City Average, Not Seasonally Adjusted for the
applicable year. In the event that WMLP makes any acquisitions of assets or
businesses or the business of WMLP otherwise expands following the date of this
Agreement, then the G&A Fixed Fee amount shall be appropriately increased by
amending Schedule A to this Agreement in order to account for adjustments in the
nature and extent of the general and administrative services by GP to WMLP, with
any such increase in the G&A Fixed Fee subject to the approval of the Conflicts
Committee.

“GAAP” means accounting principles generally accepted in the United States as
promulgated by the Financial Accounting Standards Board, or its predecessors or
successors, consistently applied.

“Governmental Entity” shall mean any court, governmental department, commission,
council, board, agency, bureau or other instrumentality of the United States of
America, any foreign jurisdiction, or any state, provincial, county,
municipality or local governmental unit thereof, including any taxing authority.

“GP Indemnified Parties” has the meaning given such term in Section 3.2.

“Indemnified Party” has the meaning given such term in Section 3.4.

“Indemnifying Party” has the meaning given such term in Section 3.4.

“Indemnity Demand” has the meaning given such term in Section 3.4.

“Law” means all applicable laws, statutes, rules, regulations, codes,
ordinances, permits, variances, judgments, injunctions, orders and licenses of a
Governmental Entity having jurisdiction over the assets or the properties of the
Parties and the operations thereof.

“Loss” means any and all debts, losses, liabilities, duties, claims, damages,
obligations, payments (including those arising out of any demand, assessment,
settlement, judgment, or compromise relating to any actual or threatened
Action), costs and reasonable expenses including any reasonable attorneys’ fees
and any and all reasonable expenses whatsoever incurred in investigating,
preparing, or defending any Action, whether matured or unmatured, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown.

“MLP Agreement” means the Fourth Amended and Restated Agreement of Limited
Partnership of WMLP, dated as of December 31, 2014, as amended from time to
time.

“Partnership Group” means WMLP and its Subsidiaries.

“Party(ies)” has the meaning given such term in the introduction to this
Agreement.

 

2



--------------------------------------------------------------------------------

“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), master limited partnership,
joint venture, association, joint stock company, trust, incorporated
organization or Governmental Entity or any department or agency thereof.

“Services” has the meaning given such term in Section 2.1(a).

“Subsidiary” has the meaning given such term in the MLP Agreement.

“Third Party” means a Person other than (a) GP, (b) WMLP, or (c) any of their
respective Affiliates.

“Third Party Claim” has the meaning given such term in Section 3.4.

“Voting Securities” means securities of any class of Person entitling the
holders thereof to vote in the election of, or to appoint, members of the board
of directors or other similar governing body of the Person.

“WMLP Assets” means all assets owned by or necessary for the operation of the
business, properties or assets of any member of the Partnership Group.

“WMLP Indemnified Parties” has the meaning given such term in Section 3.3(a).

ARTICLE 1

ENGAGEMENT AND RELATIONSHIP OF PARTIES

Section 1.1 Engagement of GP. WMLP hereby engages GP to act as an independent
contractor, and appoints GP as its agent with full power and authority, to
perform the Services in accordance with the terms and conditions of this
Agreement. GP hereby accepts such engagement and agrees to provide or cause to
be provided the Services in accordance with the terms and conditions, and
subject to the limitations, set forth in this Agreement. The Parties hereto
agree that the Services Agreement is hereby terminated and shall have no further
force and effect.

Section 1.2 Relationship of the Parties. GP shall perform and execute the
provisions of this Agreement as an independent contractor to WMLP. This
Agreement is not intended to and does not create a partnership, joint venture or
other relationship creating fiduciary, quasi-fiduciary or similar duties and
obligations between the Parties or any of their Affiliates. Subject to the terms
of this Agreement, GP shall perform the Services according to GP’s own means and
methods of work, which shall be in the exclusive charge and control of GP.

Section 1.3 Employee Secondment Agreement Predominates. Nothing in this
Agreement affects the employer status of GP, the employer status of WMLP, or the
joint-employer status of GP and WMLP, all of which are set out in the Employee
Secondment Agreement. Where any conflict is found between this Agreement and the
Employee Secondment Agreement, the terms of the Employee Secondment Agreement
shall predominate.

ARTICLE 2

SERVICES AND REIMBURSEMENT

Section 2.1 Services.

(a) GP hereby agrees to provide WMLP with certain operating services,
engineering services and general and administrative services, including but not
limited to legal, accounting, treasury, insurance administration and claims
processing, risk management, health, safety and environmental, information
technology, human resources, credit, payroll, internal audit, taxes and
engineering (the “Services”).

(b) WMLP hereby agrees to reimburse GP (or at the direction of GP, any Affiliate
of GP) for all expenses and expenditures it incurs or payments it makes on
behalf of WMLP for general and administrative services as follows:

(i) with respect to services provided by executive officers and other employees
devoting less than a majority of their time to the Partnership Group, WMLP
hereby agrees to pay the G&A Fixed Fee amount; and

(ii) with respect to all other general and administrative services, WMLP hereby
agrees to reimburse GP at cost for all expenses and expenditures it incurs or
payments it makes on behalf of WMLP, including the cost of employee benefits for
such personnel.

 

3



--------------------------------------------------------------------------------

(c) Without duplication of Section 2.1(b)(ii), WMLP hereby agrees to reimburse
GP (or at the direction of GP, any Affiliate of GP) at cost for all other
expenses and expenditures it incurs or payments it makes on behalf of WMLP,
including, but not limited to (i) salaries of operational personnel performing
services on WMLP’s behalf and the cost of employee benefits for such personnel,
(ii) capital expenditures, (iii) maintenance and repair costs and (iv) taxes.

(d) GP shall be entitled to allocate any such expenses and expenditures between
WMLP, on the one hand, and GP, on the other hand, in accordance with the
foregoing provisions on any reasonable basis that comports with Section 7.4 of
the MLP Agreement.

Section 2.2 Personnel. GP shall provide, or cause to be provided, personnel to
staff and perform the Services, which may be accomplished to the extent
necessary (a) by employees of GP or Affiliates of GP, (b) pursuant to an
Employee Secondment Agreement by joint-employees of GP and WMLP, engaged full
time in providing the Services, or (c) by contractors hired by GP.

Section 2.3 Ownership of Property. The Parties agree and acknowledge that GP
shall have no direct ownership interest in the WMLP Assets (nor in any of the
equipment, materials or other property related thereto and purchased by WMLP or
its Subsidiaries either directly or on behalf of WMLP or such Subsidiaries by
GP), and that neither GP, nor any Affiliate of GP, shall be deemed to have any
direct or indirect ownership interest in the WMLP Assets (or in any equipment,
materials and other property related thereto and purchased by any member of the
Partnership Group either directly or on behalf of such member of the Partnership
Group by GP) as a result of the terms of this Agreement. The Parties further
agree that notwithstanding any member of the Partnership Group’s ownership of
any equipment, materials and other property related to WMLP Assets, GP shall
have the right to use such equipment, materials and other property in its
operation of the WMLP Assets and its provision of the Services under this
Agreement. Notwithstanding anything in this Agreement to the contrary, any
reimbursement of costs incurred with respect to any equipment, materials or
other property owned by GP shall not affect GP’s ownership of such equipment,
materials or other property, regardless of whether any such equipment, materials
or other property has been improved or enhanced thereby.

Section 2.4 Reimbursement for Insurance. WMLP hereby agrees to reimburse (or to
cause its Affiliates to reimburse) GP or its Affiliates, as applicable, for all
expenses it incurs or payments it makes on behalf of WMLP and the Partnership
Indemnitees for (i) insurance coverage with respect to the WMLP Assets,
(ii) insurance coverage with respect to claims related to fiduciary obligations
of officers, directors and control persons of WMLP, (iii) insurance coverage
with respect to claims under federal and state securities laws, and
(iv) employee-related insurance coverage as set forth in the Secondment
Agreement.

Section 2.5 Limitations on Reimbursement.

(a) The obligation of WMLP to reimburse GP and its Subsidiaries pursuant to
Section 3.2 shall not be subject to any monetary limitation.

ARTICLE 3

LIABILITY STANDARD AND INDEMNIFICATION

Section 3.1 Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, THE PARTIES EXPRESSLY AGREE THAT (A) GP SHALL NOT BE LIABLE TO
ANY WMLP INDEMNIFIED PARTY FOR ANY EXEMPLARY, PUNITIVE, INDIRECT, CONSEQUENTIAL,
REMOTE, OR SPECULATIVE DAMAGES, SAVE AND EXCEPT SUCH DAMAGES PAYABLE WITH
RESPECT TO THIRD PARTY CLAIMS FOR WHICH GP IS OBLIGATED TO PROVIDE
INDEMNIFICATION UNDER SECTION 3.3 AND (B) WMLP SHALL NOT BE LIABLE TO ANY GP
INDEMNIFIED PARTY FOR ANY EXEMPLARY, PUNITIVE, INDIRECT, CONSEQUENTIAL, REMOTE,
OR SPECULATIVE DAMAGES, SAVE AND EXCEPT SUCH DAMAGES PAYABLE WITH RESPECT TO
THIRD PARTY CLAIMS FOR WHICH WMLP IS OBLIGATED TO PROVIDE INDEMNIFICATION UNDER
SECTION 3.2.

 

4



--------------------------------------------------------------------------------

Section 3.2 Indemnification of GP.

(a) Subject to Section 3.1 and Section 3.3, WMLP shall indemnify, protect,
defend, release and hold harmless GP and its Affiliates and their respective
directors, officers, managers, members, and legal representatives (together with
GP, the “GP Indemnified Parties”) from and against any and all Losses suffered
by GP Indemnified Parties as a result of, caused by, or arising out of (i) any
breach of a representation and warranty of WMLP in this Agreement, (ii) any
breach of any covenant of WMLP under this Agreement, (iii) the sole, joint or
concurrent negligence, gross negligence or willful misconduct of WMLP, or
(iv) GP’s performance of the Services, including GP’s sole, joint or concurrent
negligence (but excluding, to the extent provided in Section 3.3, the gross
negligence or willful misconduct of GP) in connection therewith; provided,
however, that WMLP shall have no indemnity or defense obligations to GP
Indemnified Parties with respect to matters for which GP is required to
indemnify or defend WMLP Indemnified Parties pursuant to Section 3.3.

(b) No statute, rule, or regulation that precludes an injured party from
bringing an action against a fellow employee or employer shall preclude a GP
Indemnified Party from seeking and obtaining a judicial determination of the
fault or negligence of such natural Persons for purposes of this Section.

Section 3.3 Indemnification of WMLP.

(a) Subject to Section 3.1, GP shall indemnify, protect, defend, release and
hold harmless WMLP and its Affiliates and their respective directors, officers,
managers, members and legal representatives (together with WMLP, the “WMLP
Indemnified Parties”) from and against any and all Losses suffered by WMLP
Indemnified Parties as a result of, caused by, or arising out of (i) any breach
of a representation or warranty of GP in this Agreement, or (ii) the gross
negligence or willful misconduct of GP in its performance or failure to perform
any Services under this Agreement.

(b) No statute, rule, or regulation that precludes an injured party from
bringing an action against a fellow employee or employer shall preclude an WMLP
Indemnified Party from seeking and obtaining a judicial determination of the
fault or negligence of such natural Persons for purposes of this Section.

Section 3.4 Indemnification Demands. Each Party hereunder agrees that promptly
upon its discovery of facts giving rise to a demand for indemnity under the
provisions of this Agreement, including receipt by it of a demand or Action by
any Third Party (a “Third Party Claim”), with respect to any matter as to which
an GP Indemnified Party or an WMLP Indemnified Party as applicable (each, an
“Indemnified Party”) asserts a right to indemnity under the provisions of this
Agreement, it will give notice promptly thereof in writing to the Party against
which such a right is being asserted (the “Indemnifying Party”), together with a
statement of such information respecting any of the foregoing as it shall have
reasonable access to and including a formal demand for indemnification under
this Agreement (an “Indemnity Demand”). The Indemnifying Party shall not be
obligated to indemnify the Indemnified Party with respect to any Indemnity
Demand if the Indemnified Party fails to notify the Indemnifying Party thereof
in accordance with the provisions of this Agreement and such failure materially
and adversely affects the ability of the Indemnifying Party or its counsel to
defend against such matter and to make a timely response thereto including any
responsive motion or answer to a complaint, petition, notice or other legal,
equitable or administrative process relating to the Indemnity Demand.

Section 3.5 Right to Contest and Defend Third Party Claims.

(a) The Indemnifying Party shall be entitled, at its cost and expense, to
contest and defend, by all appropriate legal proceedings, any Third Party Claim
with respect to which it is called upon to indemnify the Indemnified Party under
the provisions of this Agreement; provided, that notice of its admission that
such Third Party Claim is subject to indemnity hereunder and its intention to so
contest shall be delivered by the Indemnifying Party to the Indemnified Party
within twenty (20) days from the date of receipt by the Indemnifying Party of
the Indemnity Demand. Any such contest may be conducted in the name and on
behalf of the Indemnifying Party or the Indemnified Party as may be appropriate.
Such contest shall be conducted by reputable counsel employed by the
Indemnifying Party and not reasonably objected to by the Indemnified Party, but
the Indemnified Party shall have the right but not the obligation to participate
in such proceedings and to be represented by counsel of its own choosing at its
sole cost and expense. The Indemnifying Party shall have full authority to
determine all actions to be taken with respect to such Third Party Claim;
provided, however, that the Indemnifying Party will not have the authority to
subject the Indemnified Party to any obligation, other than the performance of
purely ministerial tasks or

 

5



--------------------------------------------------------------------------------

obligations not involving material expense. If the Indemnifying Party does not
elect to contest and defend any such Third Party Claim as provided herein, the
Indemnifying Party shall be bound by the result obtained with respect thereto by
the Indemnified Party. If the Indemnifying Party shall have assumed the defense
of such Third Party Claim, the Indemnified Party shall agree to any settlement,
compromise or discharge of a Third Party Claim that the Indemnifying Party may
recommend and that by its terms obligates the Indemnifying Party to pay the full
amount of the liability in connection with such Third Party Claim, which
releases the Indemnified Party completely and unconditionally in connection with
such Third Party Claim, which involves no finding or admission of liability,
violation of Law, or other adverse matter by the Indemnified Party and which
would not otherwise adversely affect the Indemnified Party.

(b) Notwithstanding the foregoing in Section 3.5(a), the Indemnifying Party
shall not be entitled to assume the defense of any Third Party Claim (and shall
be liable for the reasonable fees and expenses of counsel incurred by the
Indemnified Party in defending such Third Party Claim) if the Third Party Claim
seeks an order, injunction or other equitable relief or relief for other than
money damages against the Indemnified Party which the Indemnified Party
reasonably determines, after conferring with its counsel, cannot be separated
from any related Third Party Claim for money damages. If such equitable relief
or other relief portion of the Third Party Claim can be so separated from that
for money damages, the Indemnifying Party shall be entitled to assume the
defense of the portion relating to money damages.

Section 3.6 Cooperation. If requested by the Indemnifying Party, the Indemnified
Party agrees to cooperate with the Indemnifying Party and its counsel in
contesting any Third Party Claim that the Indemnifying Party elects to contest
or, if appropriate, in making any counterclaim against the Person asserting the
Third Party Claim, or any cross-complaint against any Person, and the
Indemnifying Party will reimburse the Indemnified Party for any expenses
incurred by it in so cooperating. At no cost or expense to the Indemnified
Party, the Indemnifying Party shall cooperate with the Indemnified Party and its
counsel in contesting any Third Party Claim.

Section 3.7 Right to Participate. If the Indemnifying Party does not properly
elect to contest and defend a Third Party Claim as provided herein, the
Indemnified Party agrees to afford the Indemnifying Party and its counsel the
opportunity to be present at, and to participate in, conferences with all
Persons, including any Governmental Entity, asserting any Third Party Claim
against the Indemnified Party or conferences with representatives of or counsel
for such Persons.

Section 3.8 Payment of Damages. The indemnification required hereunder shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, within ten (10) days as and when reasonably specific
bills are received or Loss is incurred and reasonable evidence thereof is
delivered. In calculating any amount to be paid by an Indemnifying Party by
reason of the provisions of this Agreement, the amount shall be reduced by all
cash tax benefits and other cash reimbursements (including insurance proceeds)
actually received by the Indemnified Party related to the Losses.

Section 3.9 Sole Remedy. No Party shall have any liability under this Agreement
except as is provided in this Agreement (other than claims or causes of action
arising from fraud).

ARTICLE 4

INSURANCE

Section 4.1 Insurance Obtained and Provided by GP.

(a) On behalf of WMLP, GP shall obtain and maintain (or cause to be obtained and
maintained) at all times during the term of this Agreement reasonable insurance
coverage for the Partnership Group and the WMLP Assets that GP determines is
necessary or appropriate. Such insurance shall be procured from reputable
insurance companies.

(b) The Parties agree that the costs reasonably allocated to any insurance
described in Section 4.1(a) (including applicable deductibles and self-insured
retentions) that is obtained and maintained on behalf of the Partnership Group
by GP’s making available for the benefit of WMLP or any of its Subsidiaries the
insurance of any of its Affiliates, shall be reimbursed to GP by WMLP, or if
appropriate otherwise directly charged to WMLP.

 

6



--------------------------------------------------------------------------------

Section 4.2 Other Requirements. For insurance coverages obtained pursuant to
Section 4.1, GP will provide that the applicable insurer shall waive any right
of recovery, under subrogation or otherwise, which the insurer may have or
acquire against GP and its Affiliates, the Partnership Group and their
respective directors, partners, officers, agents or employees for claims under
such policies. All such coverage shall, where applicable, name the Partnership
Group and its and their respective Affiliates or GP and its Affiliates, as
applicable, as additional insureds, or as named insureds. Such insurance shall,
to the extent of GP’s or WMLP’s indemnity obligations, be primary and
non-contributing to any other insurance that is available to WMLP or GP. All
insurance coverage obtained by GP in relation to this Agreement shall be
endorsed to provide that cancellation, termination or other material change
shall not be effective without thirty (30) days prior written notice to WMLP
excepting only cancellation for non-payment of premium where such notice period
shall be ten (10) days.

ARTICLE 5

MISCELLANEOUS

Section 5.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Colorado, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Colorado and to venue in Colorado.

Section 5.2 Notice. All notices, requests or consents provided for or permitted
to be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person to such Party. Notice given by personal
delivery or mail shall be effective upon actual receipt. All notices to be sent
to a Party pursuant to this Agreement shall be sent to or made at the address
set forth below or at such other address as such Party may stipulate to the
other Parties in the manner provided in this Section 5.2.

For notices to WMLP:

9540 South Maroon Circle, Suite 200

Englewood, Colorado 80112

Attention: General Counsel

For notices to GP:

c/o Westmoreland Coal Company

9540 South Maroon Circle, Suite 200

Englewood, Colorado 80112

Attention: General Counsel

Section 5.3 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

Section 5.4 Term. This Agreement shall remain in full force and effect until
December 31, 2015, at which time this Agreement shall automatically evergreen
and renew for successive one year terms unless either party gives written notice
no less than 120 days prior to the end of the calendar year in which such
termination shall occur.

Section 5.5 Termination. Notwithstanding any other provision of this Agreement,
if GP is removed as general partner of WMLP under circumstances where Cause does
not exist and Units held by GP and its Affiliates are not voted in favor of such
removal, this Agreement, may immediately thereupon be terminated by either
Party. This Agreement shall also terminate upon a Change of Control of GP or
WMLP.

Section 5.6 Effect of Waiver or Consent. No waiver or consent, express or
implied, by any Party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder. Failure on the part of a Party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Party of its rights hereunder
until the applicable statute of limitations period has run.

 

7



--------------------------------------------------------------------------------

Section 5.7 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of the Parties; provided,
however, that WMLP may not, without the prior approval of the Conflicts
Committee, agree to any amendment or modification of this Agreement that, in the
reasonable discretion of GP, will adversely affect the holders of Common Units.
Each such instrument shall be reduced to writing and shall be designated on its
face an “Amendment” or an “Addendum” to this Agreement.

Section 5.8 Assignment; Third Party Beneficiaries. No Party shall have the right
to assign its rights or obligations under this Agreement without the consent of
the other Parties. Each of the Parties hereto specifically intends that GP and
its Affiliates and WMLP and each entity comprising the Partnership Group, as
applicable, whether or not a Party to this Agreement, shall be entitled to
assert rights and remedies hereunder as third-party beneficiaries hereto with
respect to those provisions of this Agreement affording a right, benefit or
privilege to any such entity.

Section 5.9 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

Section 5.10 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

Section 5.11 Gender, Parts, Articles and Sections. Whenever the context
requires, the gender of all words used in this Agreement shall include the
masculine, feminine and neuter, and the number of all words shall include the
singular and plural. All references to Article numbers and Section numbers refer
to Articles and Sections of this Agreement.

Section 5.12 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.

Section 5.13 Withholding or Granting of Consent. Each Party may, with respect to
any consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.

Section 5.14 Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no Party shall be required to take any act, or fail
to take any act, under this Agreement if the effect thereof would be to cause
such Party to be in violation of any applicable law, statute, rule or
regulation.

Section 5.15 Negation of Rights of Limited Partners, Assignees and Third
Parties. The provisions of this Agreement are enforceable solely by the Parties,
and no limited partner, member, or Third Party assignee of GP, any member of the
Partnership Group or other Person shall have the right, separate and apart from
GP or WMLP, to enforce any provision of this Agreement or to compel any Party to
comply with the terms of this Agreement.

Section 5.16 No Recourse Against Officers or Directors. For the avoidance of
doubt, the provisions of this Agreement shall not give rise to any right of
recourse against any officer or director of GP or any member of the Partnership
Group.

Section 5.17 Construction.

(a) All article, section and exhibit references used in this Agreement are to
articles, sections and exhibits of and to this Agreement unless otherwise
specified. The schedules and exhibits attached to this Agreement constitute a
part of this Agreement and are incorporated herein for all purposes.

 

8



--------------------------------------------------------------------------------

(b) If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a verb).
Terms defined in the singular have the corresponding meanings in the plural, and
vice versa. Unless the context of this Agreement clearly requires otherwise,
words importing the masculine gender shall include the feminine and neuter
genders and vice versa. The term “includes” or “including” shall mean “including
without limitation.” The words “hereof,” “hereto,” “hereby,” “herein,”
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular section or article
in which such words appear. The phrase “ordinary course of business” shall mean,
with respect to a particular Person, the ordinary course of business of such
Person consistent with past practice in all material respects. All references to
Laws refer to such Laws as they may be amended from time to time, and references
to particular provisions of a Law include any corresponding provisions of any
succeeding Law.

(c) The Parties acknowledge that each Member and its attorneys have reviewed
this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

(d) The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

(e) All references to currency and “$” herein shall be to, and all payments
required hereunder shall be paid in, United States dollars.

(f) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP, as of the date of the statement to which
such term refers.

Signature Page Follows

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

WMLP: By: Westmoreland Resources GP, LLC Its: General Partner By:

/s/ Jennifer S. Grafton

Name: Jennifer S. Grafton Title: Chief Legal Officer Date: March 13, 2015 GP:
By:

/s/ Jennifer S. Grafton

Name: Jennifer S. Grafton Title: Chief Legal Officer

 

10



--------------------------------------------------------------------------------

SCHEDULE A

G&A FIXED FEE

For 2015 the G&A Fixed Fee shall be $500,000.